Citation Nr: 0302168	
Decision Date: 02/05/03    Archive Date: 02/19/03	

DOCKET NO.  01-02 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for PTSD 
prior to February 23, 1998. 

3.  Entitlement to a rating in excess of 20 percent for 
arthritis due to trauma of the cervical, thoracic and lumbar 
spine. 

4.  Entitlement to an effective date, prior to April 23, 
1993, for the award of service connection for PTSD.  






REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to 
March 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Officer (RO).  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2002).


In February 1994, the RO denied the veteran's claims of 
service connection for PTSD and a back condition.  The 
veteran appealed these determinations.  Service connection 
for both conditions was eventually awarded by the RO.  The 
veteran has appealed the evaluation of each disorder.  The 
February 1994 rating determination was based on a claim filed 
by the veteran on April 22, 1993.  The RO has determined that 
the veteran was entitled to a 10 percent evaluation for his 
PTSD from April 22, 1993 and a 50 percent evaluation from 
February 23, 1998.  A 20 percent evaluation for arthritis due 
to trauma of the cervical, thoracic and lumbar spine has been 
awarded from April 22, 1993. 

In January 2001, the veteran filed a timely substantive 
appeal to a January 2001 statement of the case regarding the 
issue of entitlement to an earlier effective date for an 
increased evaluation for PTSD.  In light of the U.S. Court of 
Appeals for Veterans Claims (CAVC) determination in Fenderson 
v. West, 12 Vet. App. 119 (1999), the Board will address the 
following issues:  Whether the veteran is entitled to service 
connection for PTSD prior to April 22, 1993; whether the 
veteran is entitled to an evaluation greater than 10 percent 
for PTSD from April 22, 1993 to February 23, 1998; and 
whether he is entitled to an increased evaluation for PTSD 
greater than 50 percent from February 23, 1998. 

In July 2000, the veteran withdrew his claims regarding 
service connection for burn scars and a gastrointestinal 
disorder on a direct basis.  Accordingly, these claims are 
not before the Board at this time.  In October 2001, the RO 
addressed the issue of service connection for a 
gastrointestinal disorder on a secondary basis.  This claim 
was denied.  A notice of disagreement with this new rating 
determination has not been received from the veteran.  
Accordingly, the issue of secondary service connection is not 
before the Board at this time.  Significantly, in written 
argument submitted by the veteran's representative in 
April 2002, this issue was not addressed. 



FINDINGS OF FACT

1.  Symptoms of PTSD are not shown to cause occupational and 
social impairment greater than reduced reliability and 
productivity; to cause deficiencies in most areas; or to 
cause more than considerable social and industrial 
impairment.  

2.  Considerable social and industrial impairment, as well as 
reduced reliability and productivity, is found both before 
and after February 23, 1998.  

3.  The residuals of arthritis due to trauma of the cervical, 
thoracic and lumbar spine include x-ray evidence of 
involvement of two or more major joints with occasional 
incapacitating exacerbations.  Limitation of motion in the 
cervical, thoracic and lumbar spine caused by the arthritis 
or pain associated with the arthritis is not found.  

4.  The veteran filed his claim seeking service connection 
for PTSD on April 23, 1993. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 
4.7, 4.132, Code 9411 (effective prior to November 7, 1996), 
and 38 C.F.R. § 4.130, Code 9411 (effective November 7, 
1996).  

2.  The criteria for a rating of 50 percent for PTSD prior to 
February 23, 1998, have been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.132, Code 
9411 (effective prior to November 7, 1996), and 38 C.F.R. 
§ 4.130, Code 9411 (effective November 7, 1996).  

3.  The criteria for an evaluation in excess of 20 percent 
for arthritis due to trauma of the cervical, thoracic, and 
lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5290, 5291, and 5292 (2002).  

4.  The criteria for an effective date, prior to April 22, 
1993, for the award of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5101(a), 5110 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.400 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On April 22, 1993 the veteran sought service connection for a 
mental disorder and a back disability.  Service connection 
for PTSD and a back condition was denied by the RO in 
February 1994.  The veteran appealed this determination.  

On VA psychiatric evaluation in July 1993, the veteran's 
difficulties in service were noted.  He described a very 
unstable work history with his longest job as an insurance 
salesman for about two years from 1972 to 1974.  In the last 
several years he had managed a health club, where he relieved 
much of his tension by working out.  Mental status 
examination revealed an alert, oriented, pleasant, 
cooperative man, whose general appearance was casual (but 
neat), and otherwise unremarkable, except that he looked 
younger than his stated age.  Mild depression was indicated.  
He was assessed with PTSD and a delusional disorder, 
persecutory type.  Alcohol abuse, largely in remission, was 
also reported.  

In a psychological evaluation performed in July 1993, it was 
indicated that testing was invalid.  The invalidity of this 
type was typically associated with "exaggeration of symptoms" 
for purposes of secondary gain or as a "cry for help."  No 
reliable generalizations could be drawn from the clinical 
evaluation.  

On VA psychiatric evaluation in August 1993, the veteran was 
diagnosed with PTSD and a delusional disorder, persecutory 
type.  Alcohol abuse, largely in remission, was also 
reported.  A review of his function was congruent with a PTSD 
producing "moderate" occupational and social impairment.  
Heavy drinking during the 1970's and 1980's aggravated this 
condition.  It was further aggravated by his experience with 
the court system, which resulted in the development of a 
superimposed persecutory delusional system.

In March 1994, the veteran stated that he had not been able 
to keep or pursue a career or have any long-term 
relationships due to PTSD.  Outpatient treatment records were 
obtained by the RO indicate sporadic treatment for the 
disorders at issue.  Limitation of motion of the neck or back 
caused by arthritis was not found within these reports.  

At a hearing held before a hearing officer at the RO in 
October 1994, the veteran noted extensive difficulties 
associated with the plane crash he survived during his 
military service.  He noted sporadic sleep and difficulties 
in relationships.  

In an outpatient treatment report dated January 1995, the 
veteran reported mid-back pain for 30 years.  Chronic back 
pain was also indicated.  On VA examination in February 1998, 
he claimed soreness in his lower back caused by the airplane 
crash her survived.  Mid-back pain between his shoulder 
blades was reported.  Physical examination revealed that 
posture and gait were physiologic and no spasm or tenderness 
in the cervical spine was found.  X-ray studies in 
December 1996 revealed minimal degenerative changes at L1-2.  
X-rays of the cervical spine in 1994 revealed degenerative 
disease at C5-6.  

The diagnoses included osteoarthritis of the left shoulder, 
degenerative disease of the cervical spine, spondylosis of 
the thoracic spine, and degenerative disc disease of the 
lumbar spine.  The problems with the neck and back were found 
to be more likely than not to have been related to the 
airplane crash.  




On VA psychiatric evaluation in February 1998, the veteran 
denied any homicidal or suicidal ideation, and had good 
control of the voices and troubling thoughts he had when he 
was briefly off his medication.  A diagnosis of schizophrenia 
was indicated.  

What appeared new since his last VA examination in 1993 was 
evidence of increased frequency and intensity of PTSD 
symptoms, such as nightmares, isolation and sensitivity to 
loud noises.  PTSD, moderate and chronic, was found.  A 
Global Assessment of Functioning (GAF) of 60 was cited. 

In June 2000, a staff psychiatrist at the VAMC in 
Los Angeles, California, reports that he has been treating 
the veteran for the past several years for his symptoms of 
PTSD.  The veteran's response has been "reasonably good to 
treatment."  However, the residual symptoms persist and his 
illness has had a profound impact on his life.  It was 
reported that the veteran has never been able to marry or 
hold a steady job and has not been able to sustain any 
relationship for any length of time because of his problems 
with PTSD.  The letter was written in support of the 
veteran's request for an increased evaluation of his 
service-connected disability from 30 percent. 

In July 2000, the VA received a statement from the veteran's 
chiropractor.  It was indicated that the veteran's back 
showed considerable degenerative changes that exacerbated to 
the point that he becomes disabled for a considerable period 
of time.  It was the chiropractor's opinion that the back 
condition was considerably worse than the 20 percent 
disability rating that he is currently being offered.  

On VA evaluation in July 2000, posture was found to be 
normal.  There was no limitation in standing or walking.  The 
veteran currently reported symptoms of pain, weakness, lack 
of endurance, and stiffness in the lower part of his back.  
The symptoms were described as constant pain, weakness and a 
lack of endurance.  Flare-ups happening 2 to 3 times per 
month were reported.  This condition prevented the veteran 
from standing and walking for prolonged periods of time.  

Flexion of the cervical spine was 65 degrees without pain.  
Extension was active at 45 degrees without pain.  Right 
lateral flexion was active at 25 degrees without pain, right 
rotation was active at 65 degrees without pain, and left 
rotation was active at 70 degrees without pain.  Fatigue and 
a lack of endurance (with a lack of endurance being the major 
functional impact) affect range of motion.  No pain, 
weakness, or a lack of endurance was found.  

Examination of the lumbar spine did not show any evidence of 
spasm or tenderness.  Flexion of the lumbar spine was active 
at 80 degrees without pain.  Extension was active at 
20 degrees without pain.  Right lateral flexion was active at 
25 degrees without pain.  Right lateral flexion was active 30 
degrees without pain.  Right rotation was active at 
20 degrees without pain.  Left rotation was active at 25 
degrees without pain.  It was again indicated that range of 
motion was affected by fatigue and a lack of endurance (with 
a lack of endurance as the major functional impact).  No 
pain, weakness, or incoordination was found.  

Neurologic examination revealed motor strength at 5+/5 in all 
extremities.  Sensory examination in the upper extremities 
was normal.  Reflexes in the upper extremities were also 
found to be normal.  

The diagnosis was arthritis due to trauma in the cervical, 
thoracic, and lumbar spine.  This diagnosis was based on the 
subjective history of pain in the cervical spine, as well as 
the lower part of the back.  Objectively, the veteran had a 
decreased range of motion of the neck and also of the lower 
back as described in the physical part of the examination.  

Ranges of motion, however, were mainly affected by a lack of 
endurance.  The examiner stated that the current effect of 
this condition on his usual occupation and daily activities 
was that he was prevented from prolonged walking and standing 
as well as performing heavy activities, including vacuuming 
or gardening, for long periods of time.  

On VA psychiatric evaluation in September 2000, the veteran 
described auditory hallucinations of screaming and crying for 
help, which he associated with the aircraft crash.  Heavy 
alcohol use over many years was reported.  He denied heavy 
use at this time.  His work history included multiple short-
term jobs.  He worked most recently about one month ago.  

Mental status examination revealed no impairment of 
communication.  His thought processes held residual paranoid 
ideation and delusional material.  There was no inappropriate 
behavior or suicidal or homicidal thoughts at this time.  
Personal hygiene was found to be good and he was oriented 
with no memory loss.  There was no ritualistic or obsessive 
behavior.  Rate and flow of speech was within normal limits.  
No observed panic attack was indicated.  The mood was 
slightly flattened.  There was no impairment of impulse 
control.  The veteran was diagnosed with PTSD.  A GAF of 55 
for the PTSD was found.  For the psychosis with paranoid 
delusions, a 60 GAF was found.  For the alcohol addiction in 
remission, a 75 GAF was found.

At a hearing held before a hearing officer at the RO in 
July 2000, the veteran reiterated his contentions.  He stated 
that he was seeing a doctor approximately every other month.  
Difficulties relating with people were indicated.  With 
regard to his back, he reported spasms in his lower back 
between his shoulder blades.  Pain in his left neck or spine 
was cited.  It was indicated that it was hard to stand or 
crawl.  

In November 2000, the veteran contended that he believed a 
70 percent evaluation was warranted for his PTSD.  He stated 
that his back was "killing me" and he believed he was 
entitled to more than a 20 percent evaluation.  In his 
January 2002 substantive appeal, he contended that his back 
pay, going back only to 1998, was "ridiculous" as he had been 
dealing with the same claim since 1994.  Written argument was 
submitted by the veteran's representative in April 2002 and 
May 2002.  


II.  The Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version more favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
is substantial compliance with the assistant provisions set 
forth in the new law and regulation.  The record in this case 
includes many VA examination reports, outpatient treatment 
records, and the veteran's statements.  Significantly, no 
additional pertinent evidence has been identified by the 
claimant as relevant to the issues on appeal.  

Moreover, in a November 2002 letter and in numerous 
supplemental statements of the case, the veteran has been 
effectively furnished notice of the types of evidence 
necessary to substantiate his claims as well as the types of 
evidence the VA would assist in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The November 2002 letter 
specifically notified the veteran of the VCAA.  

The veteran has had multiple hearings on these issues in 
order to assist him in expressing his contentions.  The 
discussions in the rating decision, statements of the case, 
and supplemental statements of the case have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefits sought.  The Board, therefore, 
finds that the notice requirements of the new law and 
regulation have been met.  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed during the course of the appeal.  As a 
result, the Board has considered the applicability of Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).

In Bernard, the CAVC has held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the veteran's case at hand, the Board finds that he is not 
prejudiced by its consideration in the first instance of his 
claim pursuant to this new law.  As set forth above, VA has 
already met all obligations to the appellant under this new 
law.  Moreover, the veteran has been afforded the opportunity 
to submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication of his claim by the RO 
under the new law would only serve to further delay 
resolution thereof.  See Barnard, supra.


III.  Entitlement to an Increased Evaluation for PTSD  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  

Separate diagnostic codes identify the various disabilities.  
While the case was pending, the VA Schedule of Ratings for 
Mental Disorders was amended and redesignated as 38 C.F.R. 
§ 4.130 (2002), effective November 7, 1996.  The amended 
(new) rating criteria focus on the individual symptoms 
manifested throughout the record, rather than on a medical 
opinion characterizing overall social and industrial 
impairment as mild, definite, considerable, severe or total.  

A 100 percent rating is provided for PTSD where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent rating is provided where there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent rating requires occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-type speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of shot and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Code 9411.

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996), a 100 percent evaluation is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral process 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  A 70 
percent evaluation is warranted when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired; the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 50 percent 
evaluation is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired; by reason of psychoneurologic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.

The veteran contends that he is entitled to a 70 percent 
evaluation for PTSD.  However, the veteran's difficulties, as 
stated by the veteran himself, indicate a near paraphrasing 
of the criteria for a 50 percent evaluation for PTSD (which 
he is already assigned).  Accordingly, his own statements 
support a conclusion that a 50 percent rating is warranted.  
This determination is also supported by the February 1998 VA 
psychiatric evaluation, which assigned a GAF of 60.  The GAF 
scale is a scale reflecting psychological, social, and 
occupational functioning.  A 41-50 score indicates "serious 
symptoms . . . OR any serious impairment in social, 
occupational, or school functioning . . . ."  A 51-60 score 
indicates "moderate symptoms . . . OR any moderate 
difficulty in social, occupational, or school functioning . . 
. ."  The CAVC has addressed the significance of GAF scores.  
See, i.e., Richards v. Brown, 9 Vet. App. 266, 267-8 (1996) 
(where the GAF was 50 and said to be reflective of a serious 
impairment under the diagnostic criteria).

The Board has carefully considered the June 2000 statement of 
the veteran's treating physician at the VAMC.  The June 2000 
letter indicates that he should receive an evaluation greater 
than 30 percent.  


The veteran is currently receiving a 50 percent evaluation.  
The staff psychiatrist cites no basis for the conclusion that 
the veteran is entitled to a 70 percent evaluation for his 
PTSD.  The difficulties the veteran is reported to have 
indicate reduced reliability and productivity, the criteria 
for a 50 percent evaluation.  Suicidal ideation, obsessive 
rituals, intermittently illogical speech, and other symptoms 
described within the 70 percent evaluation for PTSD are not 
cited within the June 2000 statement of the VA staff 
psychiatrist.  Accordingly, the June 2000 statement is not 
found to provide a basis to award the veteran a 70 percent 
evaluation for his PTSD.  

The Board also finds that the September 2000 VA psychiatric 
evaluation supports the conclusion that a 70 percent 
evaluation for PTSD is not warranted in this case.  A GAF of 
55 was indicated.  Difficulties associated with deficiencies 
in most areas such as work, family relations, judgment, are 
not cited within this report.  The Board finds no basis to 
award the veteran a 70 percent evaluation for PTSD.  

The Board has also considered the issue of whether the 
veteran is entitled to a 50 percent evaluation prior to 
February 23, 1998.  In the statement of the case issued by 
the RO in January 2001, the RO indicates "that the veteran's 
claim for PTSD was received on October 24, 2000."  This is 
not correct.  The veteran filed a claim seeking service 
connection for PTSD on April 22, 1993 and has actively 
pursued his claim ever since.  Based on the medical evidence 
reviewed, the Board finds it is unable to distinguish the 
severity of the psychiatric disorder prior to February 23, 
1998 and following February 23, 1998.  The Board also finds 
that the VA examination performed on February 23, 1998 (the 
basis for the RO's determination that the veteran is entitled 
to a 50 percent evaluation for PTSD) does not clearly 
indicate that this condition increased in severity at this 
time.  As a result, the Board believes that the veteran is 
entitled to a 50 percent evaluation effective April 22, 1993, 
the day he filed his claim.  

As noted above, in deciding the veteran's claim the Board has 
considered the CAVC's determination in Fenderson v. West, 12 
Vet. App. 119 (1999) and whether he is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the CAVC held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the CAVC also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson, 12 Vet. 
App. at 126.  See also Francisco, 7 Vet. App. at 58 (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  

The Board does not find evidence that the veteran's 
disability evaluation should be increased for any separate 
period based on the facts found during the appeal period.  
The evidence of record from the day the veteran's filed his 
claim to the present supports the conclusion that he is not 
entitled to increased compensation beyond 50 percent during 
any time within the appeal period.


IV.  Entitlement to an Increased Evaluation for Spinal 
Arthritis

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, substantiated by x-ray findings, will be rated as 
degenerative arthritis.  Under 38 C.F.R. § 4.71a, 5003, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of a 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, with x-ray evidence of involvement of two or more 
major joints, or two or more minor joint groups, with 
occasional incapacitating exacerbations, a 20 percent 
evaluation is warranted.  With x-ray evidence of involvement 
of two or more major joints, or two or more minor joint 
groups, a 10 percent evaluation is warranted.  

The Board has considered the issue of whether the veteran 
should receive compensable evaluations for his cervical, 
dorsal, or lumbar spine disability.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5290, limitation of motion of the cervical 
spine warrants a 30 percent evaluation if severe, a 
20 percent evaluation if moderate, and a 10 percent 
evaluation if slight.  Limitation of motion of the dorsal 
spine, under 38 C.F.R. § 4.71a, Diagnostic Code 5291, 
warrants a 10 percent evaluation if severe, a 10 percent 
evaluation if moderate, and a noncompensable evaluation if 
slight.  Limitation of motion of the lumbar spine warrants a 
40 percent evaluation if severe, a 20 percent evaluation if 
moderate, and a 10 percent evaluation if slight.  

Based on the evidence reviewed, the Board finds no limitation 
of motion associated with the service-connected back 
disorder.  This conclusion is supported by the VA evaluations 
of the back, which consistently fail to indicate limitation 
of motion caused by the arthritic condition.  While the 
examinations reveal difficulties associated with this 
disorder, the veteran is currently receiving a 20 percent 
evaluation for two or more major joints (the back and neck) 
with occasional incapacitating exacerbations.  As cited 
within Diagnostic Code 5003, limitation of motion must be 
"objectively confirmed" by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In this 
case, there has never been evidence of swelling, muscle spasm 
and little objective evidence of painful motion.  A review of 
outpatient treatment reports fails to indicate objective 
evidence of painful motion associated with the 
service-connected back disorder. 



38 C.F.R. §§ 4.40 and 4.45, require the Board to consider 
pain, swelling, weakness and excess fatigability when 
demonstrating the appropriate evaluation for the veteran's 
disability.  See also DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  While VA regulations mandate consideration of 
functional impairment due to pain, the regulations also 
contain the injunction that dysfunction due to pain must be 
"supported by adequate pathology and evidenced by the 
visible behavior of the claimant."  38 C.F.R. § 4.40.  See 
also Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  

The Board finds that the most probative evidence of record is 
the conclusions reached by the VA examiners in February 1998 
and July 2000.  The examinations did not reveal evidence of 
muscle spasm, weakness, or tenderness, and range of motion of 
the cervical and lumbar spine was essentially normal.  

While the examiner in July 2000 did indicate a decreased 
range of motion of the neck and the lower back as described 
in the physical part of the examination, this report reveals 
only a slight limitation of motion of the cervical and lumbar 
spine.  As a result, the veteran can either receive a 
20 percent evaluation under Diagnostic Code 5003 or can 
receive two 10 percent evaluations for slight limitation of 
motion of the cervical and lumbar spine, but not both.  The 
Board finds no medical evidence to support the conclusion 
that the veteran has moderate limitation of motion in the 
lumbar, cervical, or dorsal spine.

The Board has considered the statement of the veteran's 
chiropractor.  However, the Board finds that the detailed VA 
medical opinions cited above, which provide an extensive 
review of the veteran's condition outweighs this medical 
opinion.  The July 2000 statement of the veteran's 
chiropractor does not provide a basis to conclude that the 
veteran's condition is "considerably worse" than the 
20 percent rating that he is currently being offered.  
Accordingly, the opinion is entitled to very limited 
probative value.

The Board also finds that the medical evidence of record, 
including outpatient treatment reports, also supports the 
conclusion that the veteran is entitled to a 20 percent 
evaluation for his service-connected arthritic condition.  No 
objective medical evidence would support the conclusion that 
the veteran has moderate limitation of motion in the 
cervical, dorsal or lumbar spine.  

The Board has also considered evaluating the veteran's 
condition under 38 C.F.R. § 4.71a, Diagnostic Codes 5293 
(intervertebral disc syndrome) and 5295 (lumbosacral strain).  
However, as there is no evidence of either intervertebral 
disc syndrome or lumbosacral strain, the Board finds no basis 
to award the veteran an increased evaluation based on 
Diagnostic Code 5293 or 5295. 

In light of Fenderson, the Board also finds that there is no 
evidence that supports the claim for a higher evaluation at 
different stages during the appeal period.  The most 
probative evidence supports the conclusion that there is no 
actual variant in the severity of his service-connected back 
and neck disability during the appeal period.  Accordingly, 
the Board does not find that the veteran's disability 
evaluation should be increased for any separate period based 
on the facts found during the appeal period in question. 

In evaluating both the veteran's PTSD and arthritis 
condition, the Board has considered the issue of 
extraschedular entitlement under 38 C.F.R. § 3.321(b)(1) is 
raised by the record for either service connected disability.  
38 C.F.R. § 3.321(b)(1) applies when the rating schedule is 
inadequate to compensate for the average impairment of 
earning capacity for a particular disability.  In Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993), the CAVC held that the 
Board was required to consider extraschedular entitlement 
under 38 C.F.R. § 3.321(b)(1) where the record contains 
evidence that the veteran's disability required frequent 
hospitalizations and bed rest which interfere with 
employability.  This case is clearly distinguishable from 
Fanning because no such evidence is of record.  Accordingly, 
based on a review of the current evidence of record, the 
Board finds that the record has not raised the issue of 
extraschedular entitlement.  Cf. Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1993).  

Consequently, the issue of entitlement to an extraschedular 
disability rating is not before the Board at this time.  
Floyd v. Brown, 5 Vet. App. 88, 95 (1996) and VAOPGCPRC 6-96 
(August 16, 1996).  If the veteran wishes to raise this 
issue, he must raise this issue specifically with the RO.  In 
any event, the issue is not before the Board at this time.


V.  Entitlement to an Effective Date, Prior to April 22, 
1993, for the Award of Service Connection for PTSD  

In light of the January 2001 substantive appeal to the 
January 2001 statement of the case, the Board has considered 
whether the veteran is entitled to service connection for 
PTSD prior to April 22, 1993.  The effective date of an award 
of compensation based on original claim (received beyond one 
year after service discharge) or a claim reopened after final 
adjudication shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
the application thereof (emphasis added).  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  A specific claim in the form 
prescribed by the Secretary must be filed in order for 
benefits to be paid or furnished to any individual under the 
laws administered by the Secretary.  38 U.S.C.A. § 5101(a).  

In this case, the veteran does not appear to directly dispute 
the fact that he is entitled to service connection for his 
PTSD prior to April 22, 1993.  Instead, he appears to dispute 
the RO determination that he was entitled to only a 
10 percent evaluation for PTSD from April 22, 1993 until 
February 23, 1998.  

This issue has been addressed above.  In any event, VA is not 
required to anticipate any potential claim for a particular 
benefit where no intention to raise it was expressed.  See 
Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995).  

There is no provision in the law for awarding an earlier 
effective date based on the assertion that the disability 
existed before he filed the claim.  The record does not 
include any communication from the veteran or his 
representative received prior to April 1993 that may 
reasonably be construed as an indication he was seeking 
service connection for PTSD.

The CAVC has held that where the law not the evidence is 
dispositive, the Board should deny an appeal because of an 
absence of a legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The veteran 
has failed to allege facts which meet the criteria in the law 
or regulations, and this claim must be denied.


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.

Entitlement to a rating of 50 percent for PTSD from April 22, 
1993 is granted, subject to the regulations governing payment 
of monetary benefits.

Entitlement to a rating in excess of 20 percent for arthritis 
due to trauma of the cervical, thoracic and lumbar spine is 
denied.  

Entitlement to an effective date, prior to April 22, 1993, 
for the award of service connection for PTSD is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

